UNITED STATES COURT OF APPEALS FOR VETERANS CLAIMS


                                              NO . 04-1442

                                   PILAR F. SUAVISO , APPELLANT ,

                                                   V.


                                   R. JAMES NICHOLSON ,
                         SECRETARY OF VETERANS AFFAIRS, APPELLEE.


                         On Appeal from the Board of Veterans' Appeals


                                   (Decided      March 10, 2006 )



       Pilar F. Suaviso, pro se.

       Tim S. McClain, General Counsel; R. Randall Campbell, Assistant General Counsel; Carolyn
F. Washington, Deputy Assistant General Counsel; and Michele R. Katina, all of Washington, D.C.,
were on the pleadings for the appellee.

       Before KASOLD, MOORMAN, and SCHOELEN, Judges.

       KASOLD, Judge: Mrs. Pilar F. Suaviso, the surviving spouse of World War II veteran
Victoriano S. Suaviso, appeals pro se a July 16, 2004, decision of the Board of Veterans' Appeals
(Board) that determined that she had failed to present new and material evidence sufficient to
warrant reopening a previously disallowed and final claim for non-service-connected death pension
benefits. For the reasons set forth below, the decision of the Board will be affirmed.


                                        I. BACKGROUND
       Mr. Suaviso served with the New Philippine Scouts from August 1946 to May 1949. Record
(R.) at 13, 39-40. He died in July 1988. R. at 44. In May 1994, Mrs. Suaviso filed a claim for non-
service-connected disability pension benefits. See R. at 38, 48, 54. She submitted documents,
including (1) a letter dated May 1949 from the Headquarters Philippines Command to Mr. Suaviso,
that noted Mr. Suaviso "served well and faithfully as a Philippine Scout" (R. at 39), and (2) an
"Army of the United States Separation Qualification Record" containing identifying information
such as Mr. Suaviso's name and address, Army serial number, grade, and place of separation
(Philippines) (R. at 40). In January 1999, although Mr. Suaviso was certified as having "active
service" with the U.S. Army by the National Personnel Records Center (NPRC), the Board
nonetheless denied Mrs. Suaviso's claim for non-service-connected death pension benefits as a
matter of law because the veteran did not meet the basic service eligibility requirements. R. at 52-59.
That decision was not appealed.
       Between September 1999 and May 2003, Mrs. Suaviso submitted additional evidence that
the VA regional office (RO) construed as a claim to reopen her previously disallowed claim for non-
service-connected death pension benefits. Mrs. Suaviso argued that she was entitled to benefits
because her husband was a veteran, that her husband's service in the New Philippine Scouts was
certified by the service department as "active service," and that his "active service" in World War
II was with the U.S. Army. R. at 48, 133, 146. The RO denied her claim, and she appealed. R. at
154, 213. In the July 2004 decision on appeal, the Board concluded that the evidence submitted by
Mrs. Suaviso was not new and material and denied her claim to reopen. R. at 1-9.


                                           II. ANALYSIS
                                       A. Standard of Review
       A previously disallowed claim may be reopened upon the submission of new and material
evidence with respect to that claim. See 38 U.S.C. § 5108; 38 C.F.R. § 3.156(a) (2000). The Board's
determination of whether a claimant has submitted new and material evidence to reopen a previously
denied claim generally is reviewed under the "clearly erroneous" standard set forth in 38 U.S.C.
§ 7261(a)(4). See Elkins v. West, 12 Vet.App. 209, 216-17 (1999) (en banc) (noting shift in the
generally applicable standard of review of a new and material determination by the Board to "clearly
erroneous" review from de novo review, see, e.g., Jones v. Derwinski 1 Vet.App. 210, 213 (1991);
Manio v. Derwinski, 1 Vet.App. 140, 145 (1990)); see also Prillaman v. Principi, 346 F.3d 1362,
1367 (Fed. Cir. 2003) (affirming this Court's application of the "clearly erroneous" standard of
review to a new-and-material-evidence determination by the Board).




                                                  2
         The "clearly erroneous" standard of review generally is appropriate because the new-and-
material evidence determination is often "fact-intensive" and often requires "the weighing of
conflicting evidence and testimony." Prillaman, 346 F.3d at 1367. Of course, in certain instances
the new-and-material-evidence determination will be reviewed de novo. See Elkins, 12 Vet.App.
at 218 ("the circumstances of an individual case, coupled with the accumulation of [Board] and RO
experience in applying § 3.156(a) . . . from time to time may call for the application of a de-novo . . .
standard of review"). For example, de novo review may be appropriate when an assessment of
whether corroborative evidence is "'neither cumulative nor redundant'" under § 3.156 is a matter of
regulatory interpretation, id., or when the lack of materiality of a document can be determined on its
face, see Voracek v. Nicholson, 421 F.3d 1299,1305 (Fed. Cir. 2005) (deciding as a matter of law
that appellant's statement failed to meet the definition of materiality under § 3.156(a) because that
"single statement that his condition 'worsened' does not, on its face, relate in any way to his condition
during the pendency of his original claim or to any other unestablished fact necessary to substantiate
his original claim" (emphasis added)).1
                              B. "Active Service" in the New Philippine Scouts
         Mrs. Suaviso argues that Mr. Suaviso had qualifying service because the NPRC certified her
husband's service as "active service." Although Mrs. Suaviso is correct in her description of the
certification, her argument is unavailing. There is no dispute that Mr. Suaviso had "active service"
in the New Philippine Scouts. However, "active service" in the New Philippine Scouts, as the 1999
Board correctly stated, does not, as a matter of law, permit an award of non-service-connected death
pension benefits. See 38 U.S.C. §§ 101, 107(b) (except for certain life insurance contracts and
benefits under chapters 11 (disability compensation) and 13 (dependency and indemnity


         1
           In Voracek v. Nicholson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) inexplicably cited
solely to this Court's opinion in Jones, supra, for the proposition that whether evidence is new and material under
38 C.F.R. § 3.156 is a question of law. See 421 F.3d 1299, 1303 (Fed. Cir. 2005). Particularly in light of the fact that
the Federal Circuit in Voracek reviewed this Court's interpretation of § 3.156 as opposed to the weighing of facts, see
id. at 1303-04, we do not interpret the Federal Circuit's sole reliance on Jones to be a repudiation of cases holding that
a new-and-material-evidence determination generally is a fact determination to be reviewed in this Court under the
"clearly erroneous" standard of review, see Prillaman v. Principi, 346 F.3d 1362, 1367 (Fed. Cir. 2003); Elkins v. West,
12 Vet.App. 209, 218 (1999) (en banc), or cases holding that the Federal Circuit lacks jurisdiction to review such
determinations, see Voracek, 421 F.3d at 1302 (Federal Circuit "may not review findings of fact or the application of
law to the facts, except to the extent that an appeal presents a constitutional issue" (citing 38 U.S.C. § 7292(d)(2) and
Bustos v. West, 179 F.3d 1378, 1380 (Fed. Cir.1999))).

                                                            3
compensation) of title 38, U.S. Code, service in the New Philippine Scouts is not active service for
purposes of VA benefits); Manlincon v. West, 12 Vet.App. 239, 240 (1999) (widow of veteran of
New Philippine Scouts not entitled to non-service-connected death pension because veteran's service
not considered active service for VA benefits); Laruan v. Principi, 4 Vet.App. 100, 100-01 (1993)
("[e]ntitlement to [certain VA] benefits for [former] New Philippine Scouts is limited to those
benefits specified in [38 U.S.C. § 107(b)]"); 38 C.F.R. § 3.40(b) (2005) (benefits available to New
Philippine Scouts does not include pension benefits); see also 38 U.S.C. §§ 1521(j) ("[a] veteran
meets the service requirements of this section if such veteran served in the active military, naval, or
air service [(for or during certain specified periods)]"), 1541 (authorizing payment of non-service-
connected death pension benefits to a surviving spouse of a "veteran" who meets the service
requirements prescribed in 38 U.S.C. § 1521(j)).
       The 2004 Board found that the evidence submitted by Mrs. Suaviso consisted of her own
statements and copies of the procedural history of her case. The Board further determined that Mrs.
Suaviso "is not disputing the findings" that her husband served in the New Philippine Scouts.
Although Mrs. Suaviso argues that such service constituted service in the U.S. Army, her argument
does not make it so; nor does the NPRC's description of Mr. Suaviso's service in the New Philippines
Scouts as "active service."
       Without questioning the "active service" of Mr. Suaviso in support of the United States, the
fact remains that the law does not permit an award of VA non-service-connected pension benefits
for service in the New Philippines Scouts, be it active or otherwise. See Manlincon and Laruan, both
supra. Upon review of the record on appeal in its entirety, the 2004 Board's determination that the
evidence submitted by Mrs. Suaviso was not new and material because it did not demonstrate service
by her husband that could qualify for VA pension benefits and its findings of fact supporting that
decision are plausible and therefore are not clearly erroneous. See Elkins, supra; Gilbert v.
Derwinski, 1 Vet.App. 49, 52 (1990) (Board's findings of fact are reviewed under the "clearly
erroneous" standard of review and may not be reversed or revised unless the Board's findings are not
plausible and, therefore, are clearly erroneous); see also 38 U.S.C. § 5108; 38 C.F.R. § 3.156.


                                        III. CONCLUSION


                                                  4
Upon consideration of the foregoing, the decision of the Board is affirmed.
AFFIRMED.




                                        5